Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,7-9,11-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adato et al. US 20190149725 A1in view of Ahn et al. US 8587685 B2.
Regarding claim 1, Adato provides for, a database, wherein the database is configured to store images ( Fig.1, see storage 140, see [0250 ], see “ database 140”) ; and a control circuit, wherein the control circuit is communicatively coupled to the database ( Fig.1 see server 135 see [0250], see “sever 135 may be configured to store/retrieve data stored in database 140”), and wherein the control circuit is configured to: retrieve, from the database, an image ( see [0250], see “ server 135 may be configured to store/retrieve a group of product models”) ; generate, based on the image, a collection of augmented images; detect characters in each of the images of the collection of augmented images ( see [0237], see “ FIG. 11D, GUI 1140 may include a first display area 1142 for showing a display of a video stream captured by output device 145C (e.g., a real-time display or a near real-time display) with augmented markings indicting a status of planogram compliance for each product (e.g., correct place, misplaced, not in planogram, empty”); generate bounding boxes for the characters in each of the images of the collection of augmented images ( see [0665], see “ Bounding boxes may be defined relative to areas of a captured image determined to represent each canned good product”); recognize the characters in each of the images of the collection of augmented images ( see [0665], see “ OCR techniques or text-identification techniques may be employed relative to captured images to identify labels of products and to determine a rotational orientation of the products based on detected, exposed text”); select, based on the recognition of the characters in each of the images of the collection of augmented images ( see [0237], as cited above) .  
Adato does not provide for candidate characters, wherein the candidate characters are selected based on consistency of the recognition of the characters in each of the images of the collection of augmented images. Ahn teaches the above missing limitation of Adato ( see col.7 lines 44-53 ,see “ FIG. 7B shows a horizontal directional expansion of the candidate character area extracted from the wine label area of FIG. 7A, FIG. 7C shows a vertical directional expansion of the candidate character area extracted from the wine label area of FIG. 7A, FIG. 7D shows a diagonal directional expansion of the candidate character area extracted from the wine label area of FIG. 7A, and FIG. 7E shows a result of the detection of the finally derived candidate character area by using FIGS. 7B and 7C by the algorithm of Table 1”); detect, for the image, a color associated with the characters ( col.14 lines 57-60 see “Then, the image comparison unit 30 detects a color characteristic of the label image in step 303. The characteristic, which is most widely used in the contents-based image retrieval, is the color”); and store, in the database, the image, the candidate characters, and the color associated with the characters (col.5 lines 45-50 see “Further, the label database 50 stores image characteristics of each of the reference wine label images. The label database 50 can also be part of the memory unit 60”). It would have obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to incorporate the teaching of Ahn with the system and method of Adato in-order to retrieve images, via detecting a color characteristic of the label image.
Regarding claim 2, Adato provides for, an image capture device, wherein the image capture device is configured to capture images of carts (see [0141], see “server 135 may execute an image processing algorithm to identify in received images one or more products and/or obstacles, such as shopping carts, people”).
Regarding claim 7, Adato provides for, wherein the database is further configured to store a data set based on the recognized characters ( see [0142], see “Database 140 may include product type model data 240 (e.g., an image representation, a list of features, a model obtained by training machine learning algorithm using training examples, an artificial neural network, and more) that may be used to identify products in received images; contract-related data 242 (e.g., planograms, promotions data, etc.) that may be used to determine if the placement of products on the store shelves”).
Regarding claim 8, Adato provides for, wherein the color associated with the characters is one or more of a color of the characters, a background color for the characters, color histogram within a bounding box, and a color within the bounding box (see [0254], see “image processing unit 130 may identify the product in the image based at least on visual characteristics of the product (e.g., size, shape, logo, text, color”).
Regarding claim 9, Adato provides for, wherein the control circuit recognizes the characters in each of the images of the collection of augmented images based on one or more of optical character recognition (OCR) and an item detection model ( see [0254], see “Image processing unit 130 may use any suitable image analysis technique including, for example, object recognition, image segmentation, feature extraction, optical character recognition (OCR), object-based image analysis, shape region techniques, edge detection techniques, pixel-based detection”).
Regarding claims 11-12 and 17-19, see the rejections of claims 1-2 and 7-9 respectively. They recite similar limitations as 11-12 and 17-19. Hence, they are similarly analyzed and rejected.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adato et al. US 20190149725 A1in view of Ahn et al. US 8587685 B2, further in view of DELAMONT US 20200368616 A1.
Regarding claim 10, Adato as modified by Ahn does not provide for, wherein the collection of augmented images includes at least 50 images. Delamont teaches the above missing limitation of Adato as modified by Ahn (see “[1005] The result is as the user moves the IR Laser Gun Apparatus 47, in real-time or at frame rate 60 fps or more, new augmented images are generated”). It would have obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to incorporate the teaching of Delamont with the system and method of Adato as modified by Ahn, in-order to generate new augmented images, via at frame rate 60 fps or more. 
Regarding claim 20, see the rejection of claim 10. It recites similar limitations as claim 10. Hence it is similarly analyzed and rejected.
Allowable Subject Matter
2.		Claims 3-6 and 13-16 are allowed.
Reasons for Allowance
3.		The following is an examiner’s statement of reasons for allowance: the prior arts of Adato et al. US 20190149725 in view of Ahn et al. US 8587685 B2, further in view of DELAMONT US 20200368616, failed to teach or suggest for features/limitations of claims 3-6 and 13-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhardwaj et al. US 	20130085893 is cited, Because the reference teaches “[0150] Many products can be uniquely identified based on the text that might be present on them. Thus, include an optical character recognition engine designed to detect, text and other alpha-numeric characters on a product image”.
Adato et al. US 20190215424 is cited, Because the reference teaches “a visual appearance of the detected product, a brand associated with the detected product, a logo associated with the detected product, text associated with the detected product, and a shape of the detected product. For example, as discussed above, a product type may be determined based on the physical characteristics of the product”, in [0437].
Wan US 20140111542 is cited, Because the reference teaches “
[0119] detecting uniformity in colour and size as shop names and brand names are likely to be written in the same colour and size; and [0120] applying filters to remove background imagery if large portions of the image are continuous with the same colour, or if there is movement in the background (e.g. people walking) which is assumed not to be stationary signage”.
Carner  US 20200273013 is cited, Because the reference teaches “the decision control circuit, in applying a weighting to a product identification probability can identify a number of textual words 404, alphanumeric characters, or other detect characteristics (e.g., number of detected boarders, number of detected color variations, number of transitions between color changes, gradients in changes is size or width, angles of boundaries or lines, etc.) detected in each frame of the subset of frames that are present on the image of a product captured in the frames”, in [0055].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI BAYAT/           Primary Examiner, Art Unit 2664